Appeal from an order of the Family Court, Oneida County (Julia M. Brouillette, Ref.), entered June 27, 2014 in proceedings pursuant to Family Court Act articles 6 and 8. The order, among other things, directed that Sherry Prichard shall continue to have sole legal and physical custody of the subject child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for the reasons stated in the decision at Family Court. We add only that we reject the contention of petitioner-respondent father that the Court Attorney Referee did not have jurisdiction to hear and determine the matter. The parties and their attorneys signed a stipulation in 2012 setting forth that a judicial hearing officer or court attorney referee would hear and determine the custody matter and “all future modifications/violation proceedings concerning this action,” and thus the Referee did not err in denying the father’s oral request that the matter be heard by a Family Court judge (see Matter of Johnson v Streich-McConnell, 66 AD3d 1526, 1527 [2009]).
Present—Smith, J.P., Peradotto, Nemoyer, Curran and Scudder, JJ.